



SILVER BAY REALTY TRUST CORP.
RESTATED 2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Unless otherwise defined herein, the terms defined in the Silver Bay Realty
Trust Corp. Restated 2012 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Restricted Stock Agreement (the “Agreement”).
I.NOTICE OF RESTRICTED STOCK GRANT
Grantee Name:                    
Address:                
You have been granted (the “Grant”) Restricted Stock, subject to the terms and
conditions of the Plan and this Agreement, as follows:
Grant Number:                                
Date of Grant:                                    
Vesting Commencement Date:                        
Total Number of Shares Granted:                        
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock which is the subject of the Grant will lapse in accordance with
the following schedule; provided that you have not incurred a Termination of
Service prior to any such vesting date:
[INSERT VESTING SCHEDULE]
By Grantee’s signature below or electronic acceptance of the Grant made by
Silver Bay Realty Trust Corp. (the “Company”), Grantee and the Company agree
that this Grant is awarded under and governed by the terms and conditions of the
Plan and this Agreement, including the Terms and Conditions of Restricted Stock
Grant, attached hereto as Exhibit A, all of which are made a part of this
document. Grantee has reviewed the Plan and this Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of the Plan and Agreement.
Grantee further agrees that the Company may deliver by email or other electronic
means all documents relating to the Plan or this Agreement (including, without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements).
Grantee also agrees that the Company may deliver these documents by posting them
on a website maintained by the Company or by a third party under contract with
the Company. If the Company posts these documents on a website, it will notify
Grantee by email. Grantee further agrees to comply with the Company’s Insider
Trading Policy when selling Shares.
Grantee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions relating to the Plan and
Agreement. Grantee further agrees to notify the Company upon any change in the
residence address indicated below.
GRANTEE:        SILVER BAY REALTY TRUST CORP.




                    
Signature        By
                    
Print Name        Title
Residence Address:    


        
                        


EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.Grant of Restricted Stock. By the Grant, the Company hereby grants to the
individual named in the Notice of Restricted Stock Grant designated as Part I
(the “Notice of Grant”) of this Agreement (the “Grantee”) under the Plan for
past services and as a separate incentive in connection with his or her services
and not in lieu of any salary or other compensation for his or her services,
Restricted Stock, subject to all of the terms and conditions in this Agreement
and the Plan, which is incorporated herein by reference. Subject to Section 19
of the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.
2.    Escrow of Shares.
(a)    All Restricted Stock which is the subject of the Grant will, upon
execution of this Agreement, be delivered and deposited with an escrow holder
designated by the Company (the “Escrow Holder”). The Restricted Stock which is
the subject of the Grant will be held by the Escrow Holder until such time as
such Restricted Stock vests or the date Grantee incurs a Termination of Service.
(b)    The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.
(c)    Upon Grantee’s Termination of Service for any reason, the Escrow Holder,
upon receipt of written notice of such Termination of Service, will take all
steps necessary to accomplish the transfer to the Company of the unvested
Restricted Stock which is the subject of the Grant. Grantee hereby appoints the
Escrow Holder with full power of substitution, as Grantee’s true and lawful
attorney‑in‑fact with irrevocable power and authority in the name and on behalf
of Grantee to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Restricted Stock to the
Company upon such Termination of Service.
(d)    The Escrow Holder will take all steps necessary to accomplish the
transfer of such Restricted Stock to Grantee after vesting, following Grantee’s
request that the Escrow Holder do so.
(e)    Subject to the terms hereof, Grantee will have all the rights of a
stockholder with respect to the Shares represented by the Restricted Stock which
is the subject of the Grant while they are held in escrow, including without
limitation, the right to vote such Shares and the right to receive dividends;
provided, however, Grantee agrees that cash dividends declared thereon while the
Restricted Stock which is the subject of the Grant remains held in escrow
(except with respect to such Restricted Stock held in escrow with respect to
which Grantee has made an election to be taxed immediately under Section 83(b)
of the Internal Revenue Code of 1986, as amended (the “Code”)) shall constitute
compensation (and not a dividend), subject to applicable tax withholding, solely
for tax purposes and for purposes of the Amended and Restated Limited
Partnership Agreement of Silver Bay Operating Partnership L.P., a Delaware
limited partnership, dated as of December 19, 2012.
(f)    If, by virtue of any dividend or other distribution, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Shares or other
securities of the Company, or other change in the corporate structure of the
Company affecting the Shares, the Shares represented by the unvested Restricted
Stock which are the subject of the Grant are increased or decreased or otherwise
changed or modified, or exchanged or converted, then such new or additional or
changed or modified Shares or shares, securities or other property (including
cash) received by Grantee with respect to such unvested Restricted Stock will
thereupon be held in the same manner as is held the unvested Restricted Stock
pursuant to this Agreement, subject to all of the terms, conditions and
restrictions (including without limitation the terms of this Agreement providing
for the lapse of such restrictions, and forfeiture, and the provisions of
Paragraph 2(a) through (e) above and Paragraph 2(g) below) which were applicable
to the unvested Restricted Stock pursuant to this Agreement. Similarly, if
Grantee receives rights or warrants with respect to any unvested Restricted
Stock which is the subject of the Grant, such rights or warrants may be held or
exercised by Grantee, provided that until such exercise any such rights or
warrants and after such exercise any Shares or shares or other securities
acquired by or upon the exercise of such rights or warrants will be considered
to be or treated on the same terms as Shares of unvested Restricted Stock, and
will be held in the same manner as is held the unvested Restricted Stock
pursuant to this Agreement, subject to all of the terms, conditions and
restrictions (including without limitation the terms of this Agreement providing
for the lapse of such restrictions, and forfeiture, and the provisions of
Paragraph 2(a) through (e) above and Paragraph 2(g) below) which were applicable
to the unvested Restricted Stock pursuant to this Agreement. The Committee in
its absolute discretion at any time may accelerate the vesting of all or any
portion of such new or additional Shares or shares, securities, property
(including cash), rights or warrants, or Shares or shares or other securities
acquired by or upon the exercise of such rights or warrants.
(g)    The Company may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Restricted Stock which is the subject of the Grant will vest in
accordance with the vesting provisions set forth in the Notice of Grant. The
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Grantee in accordance with any of the
provisions of this Agreement, unless Grantee continuously provides services to
the Company (i.e., does not incur a Termination of Service) from the Date of
Grant (as set forth in the Notice of Grant) until the date such vesting occurs.
4.    Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Committee.
5.    Termination of Service; Leaves of Absence and Part-Time Work; Change in
Control.
(a)    Notwithstanding any contrary provision of this Agreement, if Grantee has
a Termination of Service by the Company for Cause or by Grantee for any reason
other than his or her death, Retirement or Disability or Good Reason, the
balance of the Restricted Stock which is the subject of the Grant that remains
unvested at the time of Grantee’s Termination of Service will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such Termination of Service and Grantee will have no
further rights thereunder. Grantee will not be entitled to a refund of the price
paid for such Restricted Stock, if any, returned to the Company pursuant to this
Section 5. Grantee hereby appoints the Escrow Agent with full power of
substitution, as Grantee’s true and lawful attorney-in-fact with irrevocable
power and authority in the name and on behalf of Grantee to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such Termination of Service.
(b) If Grantee has a Termination of Service on account of death, Disability,
Retirement or Good Reason or Grantee has a Termination of Service by the Company
and its Subsidiaries for any reason other than for Cause, then Grantee’s
Restricted Stock shall vest immediately upon the date of the Termination of
Service.
(c)    For purposes of this Grant, Grantee will not have a Termination of
Service when Grantee goes on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of service under the Plan is provided by the terms of the
leave or by applicable law. But Grantee will have a Termination of Service when
the approved leave ends, unless Grantee immediately returns to active work.
(d)    Vesting of Grantee’s Restricted Stock which is the subject of the Grant
will be suspended during any unpaid leave of absence. If Grantee goes on a paid
leave of absence, then the vesting schedule specified in the Notice of Grant may
be adjusted in accordance with the Company’s leave of absence policy or the
terms of the leave. If Grantee commences working on a part-time basis, then the
vesting schedule specified in the Notice of Grant may be adjusted in accordance
with the Company’s part-time work policy or the terms of an agreement between
Grantee and the Company pertaining to the part-time schedule.
6.    Death of Grantee. Any distribution or delivery to be made to Grantee under
this Agreement will, if Grantee is then deceased, be made to Grantee’s
designated beneficiary, or if no beneficiary survives Grantee, the executor of
Grantee’s estate. Any such transferee must furnish the Committee with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Committee to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
7.    Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares represented by the Restricted
Stock which is the subject of the Grant may be released from the escrow
established pursuant to Section 2, unless and until satisfactory arrangements
(as determined by the Committee) will have been made by Grantee with respect to
the payment of income, employment and other taxes which the Company determines
must be withheld with respect to such Shares. The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Grantee to satisfy such tax withholding obligation, in whole or in
part (without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Grantee through such means as the Company may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Grantee. To the extent the Committee may exercise discretion to
allow withholding of additional amounts without adversely affecting the
accounting treatment of the Grant, the Committee may so exercise such
discretion, but is not obligated to allow such additional withholding. If
Grantee fails to make satisfactory arrangements for the payment of any required
tax withholding obligations hereunder at the time any applicable Shares
otherwise are scheduled to vest pursuant to Sections 3 or 4, Grantee will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.
8.    Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued and delivered to
Grantee or the Escrow Agent, or recorded in book entry form on the records of
the Company or its transfer agents or registrars. Except as provided in
Section 2, after such delivery or recordation, Grantee will have all the rights
of a stockholder of the Company with respect to voting such Shares and payment
of dividends or distributions on such Shares.
9.    No Guarantee of Continued Service. GRANTEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING TO PROVIDE SERVICES (I.E., NOT INCURRING A
TERMINATION OF SERVICE) AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING GRANTEE) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THIS RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER. GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR OTHER SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING GRANTEE) TO TERMINATE GRANTEE’S
RELATIONSHIP AS AN EMPLOYEE OR OTHER SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its Stock
Plan Administrator at Silver Bay Realty Trust Corp, 3300 Fernbrook Lane North,
Suite 210, Plymouth, Minnesota, 55447, or at such other address as the Company
may hereafter designate in writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, the unvested Shares subject to this Grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares represented by the Restricted Stock subject to this Grant, or
any right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Grant and the rights and
privileges conferred hereby immediately will become null and void.
12.    Binding Agreement. Subject to the limitation on the transferability of
this Grant (and the Restricted Stock subject thereof) contained herein, this
Agreement will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.
13.    Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Committee will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Committee may establish from time to time for reasons of administrative
convenience.
14.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
15.    Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not Grantee becomes vested with respect to any
Shares represented by the Restricted Stock which is the subject of the Grant).
All actions taken and all interpretations and determinations made by the
Committee in good faith will be final and binding upon Grantee, the Company and
all other interested persons. No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.
16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock awarded under the Plan or
future Restricted Stock that may be awarded under the Plan by electronic means
or request Grantee’s consent to participate in the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
18.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
19.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Grantee expressly warrants
that he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed (physically or electronically) by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Agreement,
the Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Grantee, to comply
with Section 409A of the Code or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection with this
award of Shares of Restricted Stock.
20.    Amendment, Suspension or Termination of the Plan. By accepting this
Grant, Grantee expressly warrants that he or she has received an award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Grantee understands that the Plan is discretionary in
nature and may be amended, suspended or terminated by the Company at any time.
21.    Governing Law. This Agreement will be governed by the laws of the State
of Maryland, without giving effect to the conflict of law principles thereof.
22.    Other Policies. Notwithstanding the lapse of restrictions hereunder, the
Restricted Stock shall be subject to the Company’s Stock Ownership Policy and
any clawback or recoupment policy then in effect and as may be amended by the
Board of Directors of the Company from time to time.




-1-
CORE/9991000.0057/115992749.3